UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6703


WINFRED WITHERSPOON,

                Plaintiff – Appellant,

          v.

BOOTH, individually and in his or her official capacity,
Psych. Assoc., Mrs.; JEREMY SOWERS, individually and in his
or her official capacity; SHERRY HAFERKAMP, individually
and in his or her official capacity; STATE OF MARYLAND,
individually and in his or her own capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01593-JFM)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred Witherspoon, Appellant Pro Se. Nicholé Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Winfred Witherspoon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the   record    and     find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Witherspoon    v.    Booth,    No.   1:09-cv-01593-JFM      (D.   Md.

May 6, 2010).       We also grant Appellees’ motion to waive personal

service and dispense with oral argument because the facts and

legal    contentions    are     adequately   presented     in   the    materials

before    the   court   and   argument     would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2